DETAILED ACTION
Claims 1-16 and 28 are pending in the instant application, Applicant amending claims 1 and 9.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
Claims 1-16 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-16 and 28 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
determining a series of differentials for a plurality of workers, including a first worker and a second worker, by retrieving a monitored speed of the first worker from a profile maintained for the first worker and then computing a first differential between the monitored speed of the first worker and an average monitored speed for all workers retrieving a monitored speed of the second worker from a profile maintained for the second worker and then computing and a second differential between the monitored speed of the second worker and the average monitored speed for all workers

These steps are abstract in nature because they are directed towards the mathematical calculations associated with assessing worker efficiency. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
identifying a first crowdsourcing task and a second crowdsourcing task of multiple crowdsourcing tasks to be performed to generate a product categorization in an online marketplace, wherein the first crowdsourcing task includes classifying a first set of item types in a product taxonomy and the second crowdsourcing task includes classifying a second set of classified item types in the product taxonomy

selecting the first worker and the second worker from among the plurality of workers for performance of the first crowdsourcing task and the second crowdsourcing task based on the series of differentials

These steps are abstract in nature because they are directed towards managing personal behavior or relationships or interactions between people associated with identifying the most efficient worker to assign a given task to. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
distributing the first crowdsourcing task to a first device associated with the first worker and the second crowdsourcing task to a second device associated with the second worker

allowing the first device and the second device to access the product taxonomy to classify items in the online marketplace as part of the first crowdsourcing task and the second crowdsourcing task

receiving the first set of item types from the first device and the second set of item types from the second device as part of the first crowdsourcing task and the second crowdsourcing task

generating the product categorization of the items in the online marketplace based on the first set of item types and the second set of item types classified by the first worker and the second worker as part of the first crowdsourcing task the second crowdsourcing task distributed to the first device associated with the first worker and the second device associated with the second worker

enhancing a visibility of the items in the online marketplace in a search engine based on the generated product categorization.

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because 
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 52-53, 83-84, 112-113, 131-132, 177-181, and figures 1, 2A, and 2B.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-16 and 28 are not patent eligible under the Alice/Mayo analysis. 
		
Claim Rejections - 35 USC § 103
Claims 1-4, 7-16, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olding, US 2012/0029963, in view of Musgrove, US 2004/0143600, in further view of Folk, US 20130110590.
AS TO CLAIM 1 
A computer-implemented method comprising:
identifying a first crowdsourcing task and a second crowdsourcing task of multiple crowdsourcing tasks to be performed to generate a product categorization in an online marketplace, wherein the first crowdsourcing task includes classifying a first set of item types in a product taxonomy and the second crowdsourcing task includes classifying a second set of classified item types in the product taxonomy
Olding (paragraphs 1-2 and 15) and Musgrove (paragraph 10)

determining a series of differentials for a plurality of workers, including a first worker and a second worker,
Olding does not teach, but Folk (paragraphs 28-30) teaches concerning differential speed analysis.  Folk (paragraph 47) further teaches comparing worker performance across two or more peer groups, which fully encompasses the claimed set of a first worker, a second worker, and all workers.

wherein the plurality of workers are associated with a plurality of worker devices on multiple disparate web-based platforms connected via a computing network, wherein the first worker is associated with a first worker device on a first web-based platform of the plurality of web-based platforms, wherein the second worker is associated with a second worker device on a second web-based platform different from the first web-based platform, and wherein the series of differentials is determined by
Olding does not teach, but Folk (paragraphs 28-30) teaches concerning differential speed analysis.  Folk (paragraph 47) further teaches comparing worker performance across two or more peer groups, which fully encompasses the claimed set of a first worker, a second worker, and all workers.

retrieving a monitored speed of the first worker from a profile maintained for the first worker and then computing a first differential between the monitored speed of the first worker and an average monitored speed for all workers retrieving a monitored speed of the second worker from a profile maintained for the second worker and then computing and a second differential between the monitored speed of the second worker and the average monitored speed for all workers;
Olding does not teach, but Folk (paragraphs 28-30) teaches concerning differential speed analysis.  Folk (paragraph 47) further teaches comparing worker performance across two or more peer groups, which fully encompasses the claimed set of a first worker, a second worker, and all workers.

selecting the first worker and the second worker from among the plurality of workers for performance of the first crowdsourcing task and the second crowdsourcing task based on the series of differentials
Olding (paragraph 6) teaches selecting the most appropriate worker and Folk (paragraphs 28-30) teaches assessing differential speed analysis. One having ordinary skill in the art would understand that the “most appropriate” employee in a production environment is the fastest employee, as everyone makes money only after the widgets are made.

transmitting, by a network interface over the computing network, a first request to perform the first crowdsourcing task to the first device on the first web-based platform and a second request to perform the second crowdsourcing task to the second device on the second web-based platform, the first and second requests displayed on a user interface of the first and second devices;
Olding (paragraph 5) teaches distributing tasks based upon metrics. Folk teaches the metric of differential speed.

allowing the first device and the second device to access the product taxonomy to classify items in the online marketplace as part of the first crowdsourcing task and the second crowdsourcing task
Olding (paragraphs 1-3)

receiving, at the network interface over the computing network, the first set of item types from the first device and the second set of item types from the second device as part of the first crowdsourcing task and the second crowdsourcing task, the first and second sets of item types derived from inputs to the user interfaces of the first and second worker devices, respectively; and
generating the product categorization of the items in the online marketplace based on the first set of item types and the second set of item types classified by the first worker and the second worker as part of the first crowdsourcing task the second crowdsourcing task distributed to the first device associated with the first worker and the second device associated with the second worker 
Olding (paragraphs 1-3)

enhancing a visibility of the items in the online marketplace in a search engine based on the generated product categorization.
Olding does not teach, but Musgrove (paragraphs 191 and 220) teaches highlighting products based upon product category and product score.

STATEMENT CONCERNING THE COMBINATION:
It would be obvious to one having ordinary skill in the art at of the application at the time of the application to modify the teaching of Olding by those of Musgrove and Folk. The motivation is to give more detailed analysis of worker capability and behavior.

AS TO CLAIM 2 (of 1) 
analyzing product information of the items in the online marketplace to generate the product taxonomy customized to the online marketplace.
Olding (paragraph 1-2 and 15) and Musgrove (paragraph 20).

AS TO CLAIM 3 (of 2) 
updating the product taxonomy according to updates in inventory of the online marketplace.
Olding (paragraph 1)

AS TO CLAIM 4 (of 1) 
distributing the first crowdsourcing task to a third worker based on a third differential between a monitored speed of the third worker and the average monitored speed for all workers;
comparing the classification of items performed as part of the first crowdsourcing task by the first worker and the third worker to determine an accuracy of the classification of the items.
Olding (paragraph 44-46)

AS TO CLAIM 7 (of 1) 
wherein the first crowdsourcing task is distributed to the first worker based on determining that the monitored speed of the first worker is less than the average monitored speed for all workers.
Olding (paragraph 6) teaches selecting the most appropriate worker and Folk (paragraphs 28-30) teaches assessing differential speed analysis. One having ordinary skill in the art would understand that the “most appropriate” employee in a production environment is the fastest employee, as everyone makes money only after the widgets are made.

AS TO CLAIM 8 (of 1) 
updating a performance data for each of the first and second workers to include a monitored speed in completing the first and second crowdsourcing tasks into the monitored speed for the first and second workers.
Olding does not teach, but Folk (paragraphs 28-30) teaches concerning differential speed analysis.

AS TO CLAIM 9 (of 1) 
routing the second crowdsourcing task from the second worker to a fourth worker based on determining that the monitored speed of the second worker exceeds the average monitored speed for all workers.
Olding (paragraph 44-46)

AS TO CLAIM 10 (of 1) 
wherein the first and second crowdsourcing tasks include item verification information.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 11 (of 1) 
wherein the first and second crowdsourcing tasks include a collection or verification of product item attributes of the items.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 12 (of 1) 
wherein the first and second crowdsourcing tasks include a product disambiguation of the items.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 13 (of 1) 
wherein the first and second crowdsourcing tasks include a product image moderation of the items.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 14 (of 1) 
wherein the first and second crowdsourcing tasks include verification of product categorization within the product taxonomy specific to the online marketplace.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 15 (of 1) 
wherein the monitored speed for the first worker and the second worker are stored at a job distribution server, wherein the monitored speed of the first worker and the second worker include an average of all monitored speeds for the first worker and the second worker to complete any crowdsourcing tasks.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 16 (of 1) 
wherein the first and second crowdsourcing tasks are configured to generate an enhanced searchability of the items in the online marketplace.
Olding (paragraphs 1-10 and 15) and Musgrove (paragraph 10)

AS TO CLAIM 28 (of 1) 
wherein said generating comprises:
determining, for each of the items, that a first classification indicated by the first worker is consistent with a second classification indicated by the second worker, wherein the first classification is included in the first set of item types, and wherein the second classification is included in the second set of item types,
adopting, in response to said determining, the first classification as part of the product categorization.
Musgrove (paragraph 146) teaches an AI learning from a repeated classification into a single category. This is concept applies to the teaching of Olding (paragraphs 1-3) concerning generating product categorization based on workers, as the AI of Musgrove are the workers of Olding.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olding, US 2012/0029963, in view of Musgrove, US 2004/0143600, in further view of Folk, US 2013/0110590, in further view of Oleson, US 2013/0006717.
AS TO CLAIM 5 (of 1) 
seeding the crowdsourcing tasks with a test task;
distributing the test task to the first and second workers to remove those any of the first and second workers that fail to respond to the test task correctly from contributing to the first and second crowdsourcing tasks.
Oleson (paragraph 72)
It would be obvious to one having ordinary skill in the art at of the application at the time of the application to modify the teaching of Olding by those of Oleson. The motivation is to give more detailed analysis of worker capability and behavior.

AS TO CLAIM 6 (of 5) 
wherein the test task is specific to the crowdsourcing tasks to optimize product categorization.
Oleson (paragraph 31)

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
Applicant argues that the amended language renders the claims patent eligible. This argument is unpersuasive because the amendment to the claim language is essentially in form only and not substantive. The claims are directed towards information gathering and analysis and do not integrate a practical application or rise to significantly more than said abstract idea for the reasons given in the updated rejection above.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is not persuasive because the cited prior art reads on the broadest reading of the claim language, in light of Applicant’s specification. Applicant’s disclosure, while not indefinite, is broad. This breadth of disclosure gives Applicant great flexibility, but it also applies to the flexibility of the prior art to be considered. The cited prior art teaches the claim elements as discussed for the reasons given in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623